UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA a a
AUGUSTA and DUBLIN DIVISION 2ISDEC 20 PM 3:13

CLERE M (UW)

IN RE:
LEAVE OF ABSENCE REQUEST Case Nos.
PATRICIA G. RHODES

January 27, 2020 through January 31,
2020 and February 18, 2020 through
February 21, 2020.

CR119-129, E. Washington

CR818-007, T. Coney, et. al.

OO SO Ss Oe ee

ORDER
Upon consideration of the Motion for Leave of Absence filed by the United
States of America in the above-cited cases on behalf of Assistant United States
Attorney Patricia G. Rhodes for the dates of January 27, 2020 through January 31,
2020 to travel out of the country for work purposes and February 18, 2020 through

February 21, 2 fe a vacation.eut of state; same is hereby GRANTED.
This AP day of C0701 box. 2019.

VS

DUDLEY H. BOWEN, JR.
UNITED STATES DISTRICT sae JUDGE
SOUTHERN DISTRICT OF GEORGIA

 
